UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:February 9, Commission File Number Exact name of registrants as specified in their charters, address of principal executive offices and registrants’ telephone number IRS Employer Identification Number 1-8841 2-27612 FPL GROUP, INC. FLORIDA POWER & LIGHT COMPANY 700 Universe Boulevard Juno Beach, Florida 33408 (561) 694-4000 59-2449419 59-0247775 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 - OTHER EVENTS Item 8.01Other Events On February 9, 2010, Florida Power & Light Company (FPL) sold $500 million principal amount of First Mortgage Bonds, 5.69% Series due March1, 2040 (Bonds).The Bonds were registered under the Securities Act of 1933 pursuant to Registration Statement Nos. 333-160987, 333-160987-01,
